FILED
                            NOT FOR PUBLICATION                              FEB 22 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-50453

               Plaintiff - Appellee,             D.C. No. 3:09-cr-01238-JM

  v.
                                                 MEMORANDUM *
JULIO GARCIA-EQUIHUA,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Southern District of California
                     Jeffrey T. Miller, District Judge, Presiding

                            Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Julio Garcia-Equihua appeals from the 72-month sentence imposed

following his guilty-plea conviction for attempted entry after deportation, in

violation of 8 U.S.C. §1326. We have jurisdiction under 28 U.S.C. § 1291, and we

affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Garcia-Equihua contends that the district court procedurally erred at

sentencing by failing to adequately explain the sentence. The record reflects that

the district court did not so err. See United States v. Carty, 520 F.3d 984, 992-93

(9th Cir. 2008) (en banc).

      Garcia-Equihua also contends that under Kimbrough v. United States, 552

U.S. 85 (2007), the district court erred by not explaining the reason for imposing a

16-level enhancement under U.S.S.G. § 2L1.2, which Garcia-Equihua believes is

empirically unsound. The policy behind the enhancement is sound. See United

States v. Ramirez-Garcia, 269 F.3d 945, 947-48 (9th Cir. 2001). As there is no

separate obligation under Kimbrough for the district court to explain why it is

imposing a valid enhancement, the district court’s explanation was sufficient. See

Carty, 520 F.3d at 992 (“[T]he district court must explain [the sentence]

sufficiently to permit meaningful appellate review.”).

      Finally, Garcia-Equihua contends that his sentence is substantively

unreasonable. In light of the totality of the circumstances, the sentence below the

Guidelines range is substantively reasonable. See id. at 993.

      AFFIRMED.




                                          2                                    09-50453